Ellerin, J.
(concurring in part and dissenting in part). In this case I believe the record amply sustains the majority’s conclusions that the agency fulfilled its statutory obligation and exerted the requisite "diligent efforts”, both before and after the respondent’s incarceration which commenced on April 10, 1979, and that the father failed to fulfill his duty to plan for the future of these children both before and after his incarceration.
I find untenable the dissent’s position that the father’s incarceration, which will extend for a period long beyond the children’s reaching majority, makes it impossible for him to devise a realistic plan for return of the children to the home and he is therefore relieved of that obligation and the children must be continued in long-term foster care so that he can "preserve his parental right to maintain contact with them and thereby fulfill his parental duty to love, guide and provide them with emotional support”.
While the statutory changes regarding the rights of an incarcerated parent were enacted with the most commendable intentions, the drafting of those changes leaves something to be desired and may be said to provide some basis for the interpretation enunciated by the dissent which was also the interpretation reluctantly adopted by the trial court. In so doing, the Trial Judge sadly observed that "In attempting to be fair to the prisoner who might some day be able and willing to care for his or her own child once again, the State Legislature may have sentenced this child to a life without any chance to have a real family” (Matter of Delores B., 130 Misc 2d 484). That court further noted that its interpretation of the statutory changes within the context of the facts of this *117case "lead[s] to the conclusion that adoption can be prevented by a prisoner who expresses real interest in his child and maintains contact insofar as possible although he has never been and can never be a real parent no matter how great his desires” (supra, at 485).
This interpretation of the statutory changes is in sharp conflict with the priority given in Social Services Law § 384-b to permanence in a child’s life because of the Legislature’s determination that "a normal family life in a permanent home offers the best opportunity for a child to develop and thrive” and its concomitant finding that "unnecessarily protracted stays in foster care deprive children of positive, nurturing family relationships” so that "in this State, foster care is viewed as a temporary way station to adoption or return to the natural parents, not the purposeful objective for a permanent way of life”. (Matter of Joyce T., 65 NY2d 39, 47-48.) In my view, these overriding considerations argue most persuasively for the position taken by the majority as to the standard of "planning” which is still imposed upon an incarcerated parent and the termination of parental rights which may stem from the parent’s failure to meet that standard.
Notwithstanding my agreement with the decision terminating the father’s parental rights and thereby freeing both of these children for adoption so that they may finally have the security and benefits of a stable home existence, this case does raise serious and troubling concerns regarding the potential for emotional harm if all contact with the biological father is terminated. Significantly, the infant Willie is now almost 13 years of age, and Delores is almost nine years old and for a substantial part of their lives they have had an ongoing relationship with their father by way of visits to him and letters from him. The emotional and psychological consequences stemming from complete abrogation of all ties with the natural family, particularly in the case of older children, and the benefits to the child from even minimal contacts with the biological parent are persuasively articulated, and documented, in the case of Matter of Anthony (113 Misc 2d 26), cited and quoted from in the dissent. (See also, Matter of Joyce T., supra, at 46-47, n 2, and authorities therein referred to.)
The facts before us indicate that serious consideration must be given to whether the termination of parental rights here should be coupled with provision for the continuation of some contacts between these children and their biological father. Ideally, such an arrangement would permit each child to *118enjoy the stabilizing benefits of a permanent family and home setting while, at the same time, allow the children to receive the positive emotional support that comes from knowing that their biological father too is concerned about their future and that the termination of parental rights was not the result of his willful rejection or abandonment of them. Realistically, however, this record does not provide a sufficiently developed, factual predicate to enable this court to fashion meaningful directions for continued contacts with the father which will truly be in the best interests of each child. Before such provision can be made, an appropriate hearing at the trial level is required to explore the myriad factors relevant to each child’s best interests in this context, including any negative impact which such contacts may have upon the child’s relationship with the adoptive family unit.
Accordingly, I would modify both of the orders entered by this court only to the extent of adding a provision in each case directing that a hearing be held in conjunction with any adoption proceedings to determine whether the child’s best interests will be served by providing for some continued contacts with the biological father and, if so, the nature and extent of such contacts, taking into consideration the circumstances of the adoptive family and adjusting the frequency of any continued personal visits to the father, if such are deemed advisable, so that they are not unduly burdensome.
Murphy, P. J., and Kupferman, J., concur with Smith, J.; Carro, J., dissents in an opinion; Ellerin, J., concurs in part and dissents in part in a separate opinion.
Order, Family Court of the State of New York, New York County, entered on December 12, 1985, reversed, on the law and the facts, the petition granted and the matter remanded for a dispositional hearing, without costs and without disbursements, and an order of said court, entered on February 28, 1986, affirmed, without costs and without disbursements.